Vanderburgh, J.
The plaintiffs, heirs at law of Enos Jones, deceased, ask to have the title of the land in question here, and claimed by defendant, adjudged to be in them. It appears from the pleadings and findings that Enos Jones was the patentee of the premises, and was in the actual possession thereof up to the date of the deed to one David Brown, mentioned in the record. The court, however, does not find, and the evidence is not such as to require a finding, that the land, or any part of it, was the family homestead or occupied as such by Jones. At the date of the deed he had gone to Kansas to live, and had previously given his wife a power of attorney under seal to sell the land. She thereafter, on the 20th day of December, 1871, bargained with Brown to sell the same to him for the sum of $1,500. actually paid, and thereupon executed a deed thereof to him in the name of her husband under the power, she joining therein. The court finds that Brown thereupon took possession, and remained in the actual possession thereof until he sold and conveyed the same to the defendant Bliss, on the 22d day of September, 1875, who purchased in good faith, and has since been in the open and notorious occupation and possession. Mrs. Jones in fact surrendered the pos*310session of the land to Brown for her husband under the sale, and received the purchase money for him, and afterwards went to Kansas to reside with her husband, where she died in March, 1873. The findings in respect to the delivery of the possession to Brown upon the sale, and the actual possession of the latter, the land being an improved farm, are justified by the evidence, as well, also, as the further facts found, that the possession of both Brown and Bliss was with the knowledge of Jones. Jones never returned to Minnesota to reside, though he visited in the vicinity, and never made any claim to the land after the sale to Brown, but had evidently abandoned all claim to it. He died in Oregon in 1889.
The plaintiffs claim that the title never passed, owing to the invalidity of the deed under the unauthorized power of attorney to Mrs. Jones, and hence the land descended to them as his heirs. They also claim title under the mortgage foreclosure set up in the pleadings. The mortgage was given in 1869 by Jones to one Bass, by him assigned to one John S. Norman, who foreclosed the same, and sold and bid off the premises on the 30th day of December, 1870. On the 22d day of December, 1871, David Brown, after his alleged purchase, paid to the sheriff the amount of the purchaser’s bid, with interest, ($594,) in full for the redemption of the premises, and received the sheriff’s certificate of redemption in due form, which, among other things, recited that David Brown claimed to be the owner of the land, and had produced the evidence required by law showing his right to redeem the premises from the sale. The certificate was duly recorded the same day, and the redemption money paid over to Norman, who had notice of the redemption through his agent, Bass, who was present and witnessed the certificate. Norman actually received the greater part of the redemption money, which was sent to him by his agent, and afterwards of his own motion executed a quitclaim deed of the land to the latter, bearing date January 4, 1872, without any consideration money from Bass. The latter, however, made no claim under the deed, and it was never recorded until the year 1890, when it was delivered to the agent of the plaintiffs at their request, together with a quitclaim from him, without consideration, and with notice that he had no title. *311Brown’s relations to the land and the parties were such that he cannot be held to be a mere volunteer or intermeddler in making the redemption. He undoubtedly acted in good faith, and with the acquiescence of Jones, who evidently did not intend to redeem. The receipt of the money by Norman made the redemption operative and effectual between the parties, and no one else was prejudiced orean question it. The result was, on the face of the record, to cancel the sale, just as payment by Brown, under like' circumstances, would have operated to cancel the mortgage if it had not been foreclosed. The plaintiffs acquired no title under the deed from Norman.
Since Brown, the defendant’s grantor, to whose rights the latter has succeeded, paid the purchase price, and also redeemed the land, in reliance upon the supposed right of Mrs. Jones to sell the same, and entered into possession in good faith under the sale, it is evident that Jones, who knew the state of the title, and must have been informed of the transaction, was bound in equity and good conscience to repudiate it within a reasonable time, or he should be held to have adopted her acts in the premises, in so far as it could be done without writing. Meehem, Ag. § 146. He could not make the deed good without writing, but he could adopt and make his own the rest of the transaction. Sanford v. Johnson, 24 Minn. 173. He should be treated as having received the purchase price, and as having delivered the possession to Brown, as purchaser, in consideration thereof. The transaction ought to be considered, in substance, as if it were a parol contract of sale executed by the delivery of possession, and defendant should be adjudged to be the equitable owner, and the bare legal title left in Jones. Sennett v. Shehan, 27 Minn. 328, (7 N. W. Rep. 266.) Jones’ consent to the possession must be presumed. 53 Amer. Dec. 541. According to the recital in the deed of the plaintiffs procured by them from Bass, Jones attempted to sell the land “through his wife under the power.” And so undoubtedly he did; that is to say, in view of his subsequent acquiescence, the intention of the parties will be held to have been carried out, and the sale consummated, as far as it could be without deed. The deed was invalid, not because it was illegal, but because of the wife’s incapacity. But this did not prevent *312him from accepting, adopting, and acting upon what she had done. The title did not pass, but upon the facts found ■ there is sufficient in the conduct of Jones to estop him from denying that the defendant is the equitable owner of the premises. Other equities in behalf of the defendant are .suggested. In Blodgett v. Hitt, 29 Wis. 169, 187, supported -by abundant authority, the court refused to interfere in behalf of the holder of the legal title against a bona, fide purchaser in possession under a defective title, who as a part of the consideration of his purchase had satisfied debts and incumbrances against the estate purchased, except upon condition of reimbursement of the consideration paid. So it may be, under the doctrine of Crippen v. Chappel, 35 Kan. 499, (11 Pac. Rep. 453,) and other cases, Brown might claim to have been subrogated to the rights of Norman by virtue of the redemption. But it is unnecessary to enter upon the discussion of that branch of the case. We are satisfied to rest our decision upon the ground stated, which was the one upon which the trial court based its decision, and we think properly, as it gives effect to the actual intention of the parties, and does justice to all.
Judgment affirmed.
(Opinion published 51 N. W. Rep. 375.)